Exhibit 10.1
admslogo1a0121.jpg [admslogo1a0121.jpg]
August 7, 2019
Alfred Merriweather
c/o Adamas Pharmaceuticals, Inc.


Re: Separation and Consulting Agreement
Dear Alf:
This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that Adamas Pharmaceuticals, Inc. (the “Company”) is offering
to you to aid in your employment transition.
1.SEPARATION DATE. We have mutually agreed that your last day of employment with
the Company will be December 31, 2019 (the “Separation Date”). On the Separation
Date, the Company will pay you all accrued salary, and all accrued and unused
vacation earned through the Separation Date, subject to standard payroll
deductions and withholdings. You are entitled to these payments regardless of
whether or not you sign this Agreement. Between the date you sign this Agreement
and the Separation Date (the “Transition Period”), you will continue to serve as
the Company’s Chief Financial Officer (only through October 31, 2019, when you
will move to an individual contributor role, reporting to the Chief Financial
Officer), and will use your best efforts to perform your assigned duties and to
transition those duties as requested by the Company. During the Transition
Period, you shall continue to comply with all Company policies, as well as all
contractual, statutory, and common law obligations to the Company.
2.POST-SEPARATION CONSULTING. Although the Company is not required to provide
you any compensation or benefits after the Separation Date pursuant to any
agreement between you and the Company or any Company severance benefit plan, if:
(i) on or within twenty-one (21) days of your receipt of this Agreement, you
sign it and allow the releases contained herein to become effective; and (ii)
you fully comply with your obligations hereunder during the Transition Period
and thereafter; and (iii) on or within twenty-one (21) days after the Separation
Date, you execute and return to the Company the Separation Date Release,
attached hereto as Exhibit A (the “Release”) and allow the releases contained
therein to become effective; then the Company will engage you for consulting
services on the following terms:
(a)Consulting Period. The consulting relationship will commence on the
Separation Date and continue through December 31, 2020, unless terminated
earlier pursuant to the terms set forth below or extended by mutual written
agreement (the "Consulting Period").



--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 2 of 12
(b)Consulting Services. During the Consulting Period, you will use your best
efforts to provide consulting services as may be requested by the Company in the
areas of your experience and expertise (the "Consulting Services"). The Company
anticipates that you will provide services at the request of, and subject to the
direction of, the new Chief Financial Officer when that person is retained.
(c)Provision of Consulting Services. You agree to exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
these services. Consulting Services shall be provided as requested and needed by
the Company and at times mutually agreed between you and the Company. You will
not be required to report to the Company's offices during the Consulting Period,
except as specifically requested by the Company. When providing such services,
you shall abide by the Company's policies and procedures.
(d)Consulting Fees. During the Consulting Period, you will receive consulting
fees in the amount of $36,000.00 per month ("Consulting Fees"). The Consulting
Fees will be paid within thirty (30) business days of receipt by Company of each
of your invoice(s) for Consulting Services. In addition, if you timely elect
continuing health care coverage through COBRA, the Company will pay the cost to
continue your health care benefits through December 31, 2020, or until you
become eligible for health insurance benefits from another employer, whichever
comes first. You will promptly notify the Company if you become eligible for
such benefits from another employer. Finally, you shall seek advance written
approval prior to incurring any expenses for which you will seek reimbursement
in connection with your duties during the Consulting Period.
(e)Independent Contractor Relationship. During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.
(f)Taxes and Withholding. The Company will not make any withholdings or
deductions, and will issue you an IRS Form 1099, with respect to any Consulting
Fees paid to you. You will be responsible for all taxes with respect to the
Consulting Fees, and you agree to indemnify, hold harmless and defend the
Company from any and all claims, liabilities, damages, taxes, fines or penalties
sought or recovered by any governmental entity, including but not limited to the
Internal Revenue Service or any state taxing authority, arising out of or in
connection with the Consulting Fees.



--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 3 of 12
(g)Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.
(h)Termination of Consulting Period. The Consulting Period shall end on the
earliest to occur of the following:
(i)December 31, 2020, unless the Consulting Period is extended by mutual written
agreement by both you and the Company; or
(ii)Thirty (30) days after you provide written notice that you are terminating
the Consulting Period for any reason; or
(iii)Immediately upon the Company's written notice to you that you have breached
any of your obligations hereunder or have breached any of your obligations under
your Confidential Information and Inventions Assignment Agreement; or
(iv)If the Consulting Period ends pursuant to Section 2(h)(ii) or (iii), you
will be entitled to all Consulting Fees (or pro rata portion thereof) earned
through the last date that you provide Consulting Services, but you shall not
receive any Consulting Fees or compensation through December 31, 2020.
(i)Other Work Activities. Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company, provided that such activities do not
unreasonably interfere with your obligations under this Agreement, and in any
event, unless otherwise waived in writing by the Company, do not compete or
otherwise conflict with, directly or indirectly, the business, operations and
interests of the Company. Specifically, during the Consulting Period, you are
prohibited from performing any work for any business entity that is competitive
with the Company and from engaging in any other work activity, or preparation
for work activity, that is competitive with the Company. For purposes of this
Agreement, the term "competitive" shall mean other companies or institutions
that are researching and/or developing therapies for Parkinson’s disease,
multiple sclerosis walking and epilepsy.
3.STOCK OPTIONS AND RESTRICTED STOCK UNITS.  You were granted both restricted
stock units (the “RSUs”) and stock options to purchase shares of the Company’s
common stock (the “Stock Options”), pursuant to the Company’s 2014 Equity
Incentive Plan and 2016 Equity Inducement Plan (the “Plans”).  You and the
Company agree that the Plans, and the RSU and Stock Option agreements and grant
notices, provide that your service as a consultant pursuant to this Agreement
will be continuous service which will allow for continued vesting of the RSUs
and Stock Options until the end of your consulting relationship with the
Company. Your RSUs and Stock Options shall continue to be governed by the terms
of the applicable grant notices, stock option and RSU agreements and the Plans.
4.EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.



--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 4 of 12
5.OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date. You acknowledge that you are
not entitled to receive, and will not receive, any 2019 bonus (or any pro rata
portion thereof) pursuant to the Company’s Executive Bonus Plan.
6.RETURN OF COMPANY PROPERTY. By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the post-separation benefits
provided hereunder.
7.PROPRIETARY INFORMATION OBLIGATIONS. Both during and after your employment you
acknowledge your continuing obligations under your Confidential Information and
Invention Assignment Agreement, including your obligations not to use or
disclose any confidential or proprietary information of the Company. A copy of
your Confidential Information and Invention Assignment Agreement is attached
hereto as Exhibit B.
8.CONFIDENTIALITY. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement to your
immediate family; (b) you may disclose this Agreement in confidence to your
attorneys, accountants, auditors, tax preparers, and financial advisors; (c) you
may disclose this Agreement, and any other documents or information (without
notice to the Company) when communicating with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Governmental Agencies”), or during the course of an investigation
or proceeding that may be conducted by any Government Agency; and (d) you may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law. In particular, and without
limitation, you agree not to disclose the terms of this Agreement to any current
or former Company employee. Nothing in this provision or this Agreement is
intended to prohibit or restrain you in any manner from making disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation.



--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 5 of 12
9.NONDISPARAGEMENT. You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations;
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation.
The Company agrees to instruct the Company’s Officers and Directors not to
disparage you in any manner that is likely to be harmful to you or your
reputation. Furthermore, nothing in this provision or this Agreement is intended
to prohibit or restrain you in any manner from making disclosures that are
protected under the whistleblower provisions of federal or state law or
regulation or limit your rights under Section 7 of the National Labor Relations
Act, which include your right to engage in protected concerted activities with
other employees to improve or discuss terms and conditions of employment. In
addition, nothing in this provision or this Agreement is intended to prohibit or
restrain you in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.
10.NO VOLUNTARY ADVERSE ACTION; AND COOPERATION. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided that you may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation. In addition, you agree to voluntarily cooperate with
the Company if you have knowledge of facts relevant to any existing or future
litigation or arbitration initiated by or filed against the Company by making
yourself reasonably available without further compensation for interviews with
the Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.
11.NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
12.RELEASE OF CLAIMS.
(a)General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company, and its affiliated, related, parent and
subsidiary entities, and its and their current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).



--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 6 of 12
(b)Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).
(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”), and that
the consideration given for the waiver and release in this Section is in
addition to anything of value to which you are already entitled. You further
acknowledge that you have been advised, as required by the ADEA, that: (i) your
waiver and release do not apply to any rights or claims that may arise after the
date that you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (iii) you have twenty-one (21) days to consider this Agreement (although
you may choose voluntarily to sign it earlier); (iv) you have seven (7) days
following the date you sign this Agreement to revoke the ADEA Waiver (by
providing written notice of your revocation to me); and (v) the ADEA Waiver will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”). Nevertheless, your general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.
(d)Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.





--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 7 of 12
(e)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims. You understand that nothing in this Agreement limits your ability to
file a charge or complaint with any Governmental Agency. While this Agreement
does not limit your right to receive an award for information provided to the
Securities and Exchange Commission, you understand and agree that, to maximum
extent permitted by law, you are otherwise waiving any and all rights you may
have to individual relief based on any claims that you have released and any
rights you have waived by signing this Agreement.
13.REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.



--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 8 of 12
14.DISPUTE RESOLUTION. To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, your employment, or the
termination of your employment, including but not limited to statutory claims,
shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and
to the fullest extent permitted by law by final, binding and confidential
arbitration, by a single arbitrator, in San Francisco, California, conducted by
JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (which can be found at
the following web address:
https://www.jamsadr.com/rules-employment-arbitration/). By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. The
Company acknowledges that you will have the right to be represented by legal
counsel at any arbitration proceeding. In addition, all claims, disputes, or
causes of action under this paragraph, whether by you or the Company, must be
brought in an individual capacity, and shall not be brought as a plaintiff (or
claimant) or class member in any purported class or representative proceeding,
nor joined or consolidated with the claims of any other person or entity. The
arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding. To the
extent that the preceding sentences regarding class claims or proceedings are
found to violate applicable law or are otherwise found unenforceable, any
claim(s) alleged or brought on behalf of a class shall proceed in a court of law
rather than by arbitration. This paragraph shall not apply to an action or claim
brought in court pursuant to the California Private Attorneys General Act of
2004, as amended. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award. The arbitrator shall be authorized to award any or all
remedies that you or the Company would be entitled to seek in a court of law,
including attorneys’ fees. The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required of you if the dispute
were decided in a court of law. Nothing in this Agreement is intended to prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction.
15.MISCELLANEOUS. This Agreement, including Exhibits A and B, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile and signatures transmitted by PDF shall be equivalent to original
signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days. The Company’s offer contained herein
will automatically expire if we do not receive the fully signed Agreement within
this timeframe.





--------------------------------------------------------------------------------

Alfred Merriweather
August 7, 2019
Page 9 of 12
I wish you good luck in your future endeavors.
Sincerely,
ADAMAS PHARMACEUTICALS, INC.

By:/s/ Greg T. WentGreg T. WentChief Executive Officer





Exhibit A – Separation Date Release
Exhibit B - Confidential Information and Inventions Assignment Agreement


ACCEPTED AND AGREED:

/s/ Alfred MerriweatherAlfred Merriweather




August 23, 2019Date




